Citation Nr: 0425994	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-20 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for prostate cancer, 
status-post radical prostatectomy, as secondary to service-
connected prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from June 1960 to 
June 1963. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the veteran's claim seeking entitlement 
to service connection for prostate cancer, status-post 
radical prostatectomy, as secondary to the service-connected 
prostatitis.    

The veteran's claim was remanded by the Board in June 1999, 
February 2001, and August 2002.

In September 2000, the veteran testified at a videoconference 
hearing before one of the undersigned Veterans Law Judges.  
On a VA Form 9, received at the RO in May 2002, the veteran 
requested a videoconference hearing before another Veterans 
Law Judge.  In accordance with the veteran's request, a 
Travel Board hearing was held in April 2004 before another 
one of the undersigned Veterans Law Judges.  

The veteran's claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran claims that his service-connected prostatitis 
caused his prostate cancer.  Although there is a note in the 
claims file that the veteran was scheduled for a VA 
examination in May 2003, the note indicates that the veteran 
failed to report for the examination.  There is no letter in 
the claims file indicating whether the veteran ever received 
notice of the examination.  Inasmuch as it is unclear whether 
the veteran received notice of the examination, further 
development is warranted.  

In addition, the veteran's claim requires further development 
to ensure compliance with the notice and duty-to-assist 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  It is 
pointed out that in VCAA letters sent to the veteran in June 
2001 and May 2003, he was not advised of the requirements to 
prove a claim for secondary service connection.  Also, 
pursuant to 38 C.F.R. § 3.159 (b), he was not advised what 
information and evidence VA will attempt to obtain on his 
behalf.  Accordingly, his claim must be remanded so that he 
can be provided notice as required under the aforementioned 
provisions in written format.  

For this reason, the veteran's case is REMANDED for the 
following actions:

1.  The veteran should be sent a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The veteran and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of service connection for prostate 
cancer, status-post radical prostatectomy, 
as secondary to service-connected 
prostatitis, which information and 
evidence, if any, the claimant is required 
to provide to VA, and which information 
and evidence, VA is required to provide.  
The veteran should also be requested to 
provide any evidence in his possession 
that pertains to his claim.  

2.  The appellant should be afforded a VA 
genitourinary examination to determine 
the etiology of his prostate cancer.  The 
claims folder should be made available 
for the examiner to review in conjunction 
with the examination, and the examiner 
should state that he reviewed it.  The 
examination report should include 
responses to the following medical 
questions:

a.  After considering all treatment 
records, is it at least as likely as 
not that the veteran's prostate 
cancer was proximately due to or the 
result of his service-connected 
prostatitis?  

b.  If the prostate cancer was not 
proximately due to or the result of 
the veteran's prostatitis, did the 
veteran's service-connected 
prostatitis increase the severity of 
the prostate cancer beyond its' 
natural progression.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

3.  After the development requested above 
has been completed, the veteran's claims 
folder should be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

4.  Thereafter, the appellant's claims of 
entitlement to service connection for 
prostate cancer, status-post radical 
prostatectomy, as secondary to the 
veteran's service-connected prostatitis 
and as aggravated by the veteran's 
service-connected prostatitis under Allen 
v. Brown, 7 Vet.App. 439 (1995) should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
	
_______________________________         
_______________________________
                  G. H. SHUFELT                                      
ROBERT E. SULLIVAN
Veterans Law Judge                                        
Veterans Law Judge
Board of Veterans' Appeals                            Board 
of Veterans' Appeals


		
                                                  RONALD R. 
BOSCH
Veterans Law Judge
Board of Veterans' Appeals



	







